The defendant, Bank of New England-West, N.A. (BNE), appeals from an order of a Superior Court judge allowing the plaintiffs’ request for injunctive relief. BNE maintains that the judge abused her discretion in granting a preliminary injunction.
This case arises from Tri-Town’s failure to remit insurance premiums generated by the solicitation of insurance policies for the plaintiffs, allegedly due to BNE’s misapplication of funds in Tri-Town’s BNE account. The facts are described more fully in General Accident Ins. Co. of Am. v. Bank of New England-West, N.A., ante 473 (1988), a case decided today.
For the same reasons discussed in General Accident Ins. Co., supra at 474-476, we affirm the issuance of the preliminary injunction.

Order granting preliminary injunction affirmed.